Title: From Thomas Jefferson to James Madison, 1 May 1788
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Paris May 1. 1788.
          
          The bearer hereof, Monsieur de Warville, is already known to you by his writings, some of which I have heretofore sent you, and particularly his work sur la France et les etats unis. I am happy to be able to present him to you in person, assured that you will find him in all his dispositions equally estimable as for his genius. I need only to ask your acquaintance for him. That will dispose you to shew him all the civilities and attentions which may render his time agreeable in America, and put him into the way of obtaining any information he may want. I am gratified, while rendering him this service, to procure to myself the occasion of repeating to you those sentiments of esteem & attachment with which I am Dear Sir Your sincere friend & humble servant,
          
            Th: Jefferson
          
        